Citation Nr: 0112040	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-10 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the right wrist.

2.  Entitlement to service connection for residuals of an 
injury to the back.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1957 to July 
1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the veteran's claims for 
service connection for residuals of an injury to the right 
wrist and residuals of an injury to the back.  The veteran 
filed a timely appeal to these adverse determinations.


REMAND

A preliminary review of the record discloses that the veteran 
contends that he sustained injuries during service to his 
right wrist and back when a tire blew out.  He also 
essentially asserts that he has experienced symptomatology in 
this right wrist and back since those injuries.  The Board 
notes that the veteran's service medical records confirm his 
account of having sustained injuries to his right wrist and 
back in August 1959 when a truck tire blew out and struck him 
in the low back.  In addition, the Board notes that the 
veteran reported that following service he was treated by R. 
J. Alswager, a chiropractor.  However, he reported that this 
doctor had retired in 1998, and had no old records.  

The Board notes that the veteran has not undergone a VA 
examination to determine whether he currently suffers from 
any residuals of this injury, and if so whether any disorders 
of the veteran's right wrist and/or back are otherwise 
related to the inservice accident.  Under the facts of this 
case the Board is of the opinion that the veteran should be 
afforded such an examination.  In addition, while the veteran 
has indicated that there are no records of treatment 
available from Dr. Alswager, it is not clear whether the 
veteran would be able to obtain a statement from Dr. Alswager 
confirming the nature and extent of treatment he received.  

Lastly, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991). 

However, the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

2.  The RO should contact the veteran and 
request that he obtain a statement from 
Dr. Alswager regarding his treatment of 
the veteran's right wrist and back, to 
particularly include the dates of 
treatment provided, the type of disorders 
treated, and an opinion regarding the 
etiology of the disorders.  

3.  The veteran should be afforded an 
examination of his right wrist and back 
to ascertain the nature, severity, and 
etiology of any disorders present.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, and based on this review and the 
examination of the veteran, offer an 
opinion, if possible, as to whether any 
currently diagnosed right wrist and back 
disorder is causally or etiologically 
related to the injuries the veteran 
sustained during service.  All opinions 
should be supported by a clear rationale, 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified



		
	RAYMOND F. FERNER 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




